Citation Nr: 0527817	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent disabling 
for residuals of a fracture of the left tibia and fibula, 
with arthritis of the left knee and ankle, status post tibial 
osteotomy and left total knee replacement.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right total knee replacement, to include as secondary to the 
service-connected left leg disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of burns of the hands, wrists, face, and eyes, to 
include as secondary to the service-connected left leg 
disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected left leg 
disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In its decision, the RO continued a 60 
percent disabling rating for residuals of a fracture of the 
left tibia and fibula and denied service connection for a 
back disability, hearing loss, and tinnitus.  The RO also 
determined that new and material evidence had not been 
submitted sufficient to reopen the claims for service 
connection for a right total knee replacement and residuals 
of burns to the hands, wrists, face, and eyes.

The veteran presented testimony before the Board in September 
2005.  The transcript has been obtained and associated with 
the claims folder.  

In a January 2005 rating decision, the RO denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran was notified of the decision on January 29, 2005.  
The veteran expressed his disagreement with the rating 
decision in the September 2005 videoconference hearing.  
However, VA regulations require that a written notice of 
disagreement (NOD) be filed with the RO which rendered the 
decision with which the veteran disagrees.  38 C.F.R. 
§ 20.201, 20.300.  Therefore, the veteran is hereby notified 
that, in order to appeal the January 2005 rating decision, he 
must file an NOD with the RO within one year from the date of 
the mailing of the notice of the adverse determination; 
otherwise, the determination will become final.  38 C.F.R. 
§ 20.302.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran is currently receiving the maximum schedular 
rating available for residuals of a fracture of the left 
tibia and fibula, with arthritis of the left knee and ankle, 
status post tibial osteotomy and left total knee replacement.  

3.  There is no evidence of record that residuals of a 
fracture of the left tibia and fibula, with arthritis of the 
left knee and ankle, status post tibial osteotomy and left 
total knee replacement, by itself has markedly interfered 
with employment.

4.  Evidence submitted since a June 1999 rating decision, 
which denied service connection for a total right knee 
replacement, was not previously submitted to agency decision 
makers; however, it is cumulative or redundant and, by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a total right knee replacement.  

5.  Evidence submitted since a December 1959 rating decision, 
which denied service connection for residuals of burns to the 
hands, wrists, face, and eyes, was not previously submitted 
to agency decision makers; however, it is cumulative or 
redundant and, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for residuals of burns to 
the hands, wrists, face, and eyes.  
  
6.  The veteran did not incur bilateral hearing loss due to 
any incident of active military service.

7.  The veteran did not incur tinnitus due to any incident of 
active military service

8.  A back disability, to include lumbar stenosis, is not 
proximately due to or the result of the service-connected 
residuals of a fracture of the left tibia and fibula, with 
arthritis of the left knee and ankle, status post tibial 
osteotomy and left total knee replacement


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for a rating in excess of 60 percent for 
residuals of a fracture of the left tibia and fibula, with 
arthritis of the left knee and ankle, status post tibial 
osteotomy and left total knee replacement, have not been met.  
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.20, 4.71a, 
Diagnostic Code 5055 (2004).  

3.  Evidence received since the final June 1999 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a total right knee 
replacement is not new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.302, 20.1103 (2004).
4.  Evidence received since the final December 1959 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for residuals of burns to 
the hands, wrists, face, and eyes is not new and material, 
and the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 3.160, 20.302, 20.1103 (2004).

5.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

6.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

7.  The criteria for the establishment of service connection 
for a back disability are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.30, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in September 2003, prior to the initial 
decision on the claims in April 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the September 
2003 letter as to what kinds of evidence was needed to 
substantiate the following claims: service connection for a 
back disability, hearing loss, and tinnitus; and service 
connection for a total right knee replacement and residuals 
of burns to the hands, wrists, face, and eyes on the basis of 
new and material evidence.  The veteran was informed that 
evidence towards substantiating his service connection claims 
would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  He was also informed that 
evidence necessary to establish a secondary service 
connection claim would be evidence showing a connection 
between his right knee and back conditions and the service-
connected left knee condition.  
 
With regard to the information and evidence that VA would 
seek to provide in the claim of entitlement to service 
connection for a total right knee replacement and residuals 
of burns to the hands, wrists, face, and eyes, the Board 
notes that the burden is on the claimant to come forth with 
new and material evidence to reopen a previously denied 
claim.  In this regard, the VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
However, the RO did inform the veteran in the September 2003 
letter that it would assist him in obtaining medical evidence 
or reports that he provided enough information about to 
enable VA to obtain such evidence.  The RO provided him with 
Release of Information forms that would enable the RO to 
assist him in obtaining any private records he wished the RO 
to get.

With regard to the increased rating claim, the Board notes 
that notice of the VCAA was not given prior to the initial 
adjudication in April 2004.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While notice provided to the 
veteran was not given prior to the first AOJ adjudication of 
the claim, notice was provided by the AOJ in April 2005 prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran 
presented testimony before the Board in September 2005.  The 
veteran testified regarding his current symptomatology 
associated with the left knee and leg, as well as submitting 
additional evidence.  The veteran waived initial review by 
the RO of the newly submitted evidence.  Thus, a remand for a 
supplemental statement of the case is not necessary.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Therefore, with respect to the timing requirement 
for the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice with regard to the increased rating claim is harmless 
error.  Viewed in context, the furnishing of the VCAA notice 
after the decision that led to the appeal did not compromise 
"the essential fairness of the [adjudication]."  Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has 
had a "meaningful opportunity to participate effectively" 
in the processing of her claims.  Id. at 121.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, he was notified to 
"[s]end us any medical reports you have."  Thus, the Board 
finds that he was fully notified of the need to give to VA 
any evidence pertaining to his claims.  All the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, private medical 
records, VA outpatient treatment and hospitalization records, 
and reports of VA examination have been obtained in support 
of the claims on appeal.  The veteran provided testimony 
before the Board in September 2005.  The transcript has been 
obtained and associated with the claims folder.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Increased Rating

The veteran argues that his service-connected residuals of a 
fracture of the left tibia and fibula, with arthritis of the 
left knee and ankle, status post tibial osteotomy and left 
total knee replacement, warrants a rating in excess of 60 
percent disabling due to such symptoms as radiating leg pain, 
decreased range of motion, and decreased sensation in the 
left leg.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection was awarded in an October 1945 rating 
decision.  The veteran was assigned a 100 percent rating from 
October 1945 for a faulty union of the tibia, analogy for 
fracture compound, comminuted, tibia and fibula, left, from 
an accidental gun shot wound with a bony defect and 
limitation of knee motion.  In September 1946, the evaluation 
was decreased to 40 percent disabling effective April 1946.  
In December 1959, the evaluation was decreased to 30 percent 
disabling to be effective February 1960. In April 1989, the 
evaluation was increased to 60 percent disabling effective 
March 1989.  Intermittently, the veteran has been awarded 
temporary total evaluations based on surgery necessitating 
periods of convalescence.  

The veteran filed his request for an increased rating in July 
2003.  In an April 2004 rating decision, the RO continued the 
60 percent rating.  The veteran disagreed with the continued 
60 percent rating and initiated the instant appeal.
 
The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1959 and 2004; VA outpatient treatment and 
hospitalization records; private medical records; and the 
transcript of the veteran's September 2005 hearing before the 
Board.  Having carefully considered the veteran's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the veteran's residuals of a fracture of 
the left tibia and fibula, with arthritis of the left knee 
and ankle, status post tibial osteotomy and left total knee 
replacement, more closely approximates the criteria for the 
current 60 percent rating. 

In this regard, the veteran's residuals of a fracture of the 
left tibia and fibula is currently rated as 60 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5055, providing for 
prosthetic replacement of the knee joint with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  A 100 percent rating is assigned for 
prosthetic replacement of the knee joint for one year 
following implantation of the prosthesis. 38 C.F.R. § 4.71a.

In April 2001, the veteran underwent a revision of the left 
total knee arthroplasty.  In an August 2001 rating decision, 
the RO awarded a 100 percent rating effective April 2001 and 
a temporary total evaluation from July 1, 2001, under 
38 C.F.R. § 4.30 based upon convalescence from surgery.  The 
100 percent rating was continued for the 12 months following 
the evaluation under 38 C.F.R. § 4.30 for prosthetic 
replacement of the knee joint.  The 60 percent rating was 
restored as of July 1, 2002.  As noted above, a 100 percent 
rating may only be assigned for prosthetic replacement of the 
knee joint for one year following implantation of the 
prosthesis. 38 C.F.R. § 4.71a.  A 60 percent rating is the 
maximum schedular rating available for disabilities of the 
knee and leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-
5263.  

The Board has considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board has also considered assigning an extraschedular 
rating.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them in the 
July 2004 SOC, it did not grant compensation benefits on this 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran last underwent a total knee 
replacement in April 2001.  He has not been inpatient since 
that time.  The record indicates the veteran last worked in 
1983 as a printer.  The veteran has not presented any 
evidence that the left leg disability has by itself markedly 
interfered with employment.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this matter.

II.  Requirements For Service Connection And 
To Reopen A Claim For Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).



A.  Reopening A Claim For Service Connection For
A Total Right Knee Replacement

The veteran seeks to reopen a claim for service connection 
for a total knee replacement, last denied by the RO in June 
1999.  Having carefully considered the evidence of record in 
light of the applicable law, the Board finds that evidence 
sufficient to reopen the claim has not been obtained and the 
claim will be denied.  

The record indicates that in its June 1999 rating decision, 
the RO denied service connection for a right knee replacement 
on the basis that the evidence received failed to establish 
any relationship between the total right knee replacement and 
residuals of a fracture of the left tibia and fibula.  The RO 
also determined that there was no evidence of right knee 
arthritis, which manifested to a compensable degree within 
the one-year presumptive period following discharge from 
service.  Of record at the time of the June 1999 rating 
decision, the veteran's service medical records, which were 
devoid of any evidence of a right knee disability. 

The first x-ray evidence of minimal narrowing of the medial 
joint space is contained in x-rays of the right knee dated in 
September 1986, some 41 years after the veteran's discharge 
from service.  In April 1998, the veteran underwent a right 
knee total arthroplasty.  He was diagnosed with degenerative 
joint disease. VA outpatient treatment records dated between 
1997 and 1998 contained complaints of right knee pain.  Upon 
VA examination in May 1999, the veteran had range of motion 
in the right knee from zero to 100 degrees.  There was no 
effusion.  He was diagnosed with postoperative bilateral 
total knee replacements.

Evidence submitted subsequent to the June 1999 rating 
decision includes VA outpatient treatment records dated 
between 2001 and 2003.  These records indicate the veteran 
complained of right knee pain.  X-rays taken in June 2002 
show a bilateral knee arthroplasty.  X-rays taken in November 
2003 indicate there was no significant change from the June 
2002 x-ray.  There were no specific findings made with regard 
to the right knee upon VA examination in February 2004.  In 
addition, the veteran presented testimony in September 2005.  
He testified that his right knee condition was aggravated by 
his left knee.  
Though the evidence submitted since the June 1999 rating 
decision is "new" in the sense that it was not previously 
of record, it is not material because, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  Concerning this, the Board notes that there 
still is no evidence of record that establishes any 
relationship between the total right knee replacement and 
residuals of a fracture of the left tibia and fibula.  There 
is also no evidence of right knee arthritis which manifested 
itself to a compensable degree within the one-year 
presumptive period following discharge from service.  While 
the veteran testified before the Board that a right total 
knee replacement was secondary to the residuals of a left 
tibia and fibula fracture, his own statements about this 
medical matter do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For these reasons, the Board concludes that the evidence 
submitted since the June 1999 rating decision is not new and 
material evidence, and therefore, the claim for service 
connection for a total right knee replacement is not 
reopened.  See 38 C.F.R. § 3.156(a).  

B. Reopening A Claim For Service Connection For 
Residuals of Burns to the Hands, Wrists, Face, and Eyes

The veteran seeks to reopen a claim for service connection 
for residuals of burns to the hands, wrists, face, and eyes, 
last denied by the RO in December 1959.  Having carefully 
considered the evidence of record in light of the applicable 
law, the Board finds that evidence sufficient to reopen the 
claim has not been obtained and the claim will be denied.  

The record indicates that in its December 1959 rating 
decision, the RO denied service connection on the basis that 
the evidence failed to establish any current residuals of 
burns to the hands, wrists, face, or eyes.  Of record at the 
time of the December 1959 rating decision, the veteran's 
service medical records, which contained an August 1944 entry 
noting that the veteran had second degree burns to the hands, 
wrists, and face.  A March 1941 statement from Dr. RJG notes 
the veteran reported burning his eyes in a tank fire.  Upon 
VA examination in October 1959, the veteran's skin was 
evaluated as normal.  There was no residual scarring from the 
burns noted.

Evidence submitted subsequent to the December 1959 rating 
decision includes the following records: private treatment 
notes from Erieside Clinic, Dr, KES, and AS; reports of VA 
examination dated in August 1981, December 1986, December 
1998, May 1999, and February 2004; VA outpatient treatment 
and hospitalization records dated between 1981 and 2005.  
These records do not contain any evidence of any current 
residuals of burns of the hands, wrists, face, and eyes.

The veteran presented testimony in September 2005.  He 
testified that he received second-degree burns when his tank 
caught fire.  He further testified that he had blistering and 
peeling of the skin.  He stated that he was treated at an aid 
station.  However, with regard to a current disability 
resulting from this injury, the veteran denied any residual 
scarring of his hands, wrists, or face; any problems with 
movement of his fingers, hands, or wrists; or any vision 
problems.

Though this "new" evidence was not previously of record, it 
does not, when considered by itself or with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the veteran's claim.  There still is no evidence 
of any current residuals of burns to the hands, wrists, face, 
or eyes.  In this regard, the Board notes that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran testified before the Board that he has 
residuals of burns to the hands, wrists, face, and eyes, he 
is not competent to offer a medical opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Therefore, the veteran's claim 
for service connection for residuals of burns to the hands, 
wrists, face, and eyes is not reopened. See 38 C.F.R. 
§ 3.156(a).  

C.  Service Connection For Hearing Loss and Tinnitus  

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus.  Specifically, he 
asserts that he was exposed to noise from 75-millimeter guns 
mounted on his tank.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claims and the appeal as to these 
issues will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of bilateral hearing loss or tinnitus.  The 1942 
enlistment examination noted the veteran's hearing was 20/20 
bilaterally.  An October 1959 VA examination found the 
veteran's hearing to be 20/20 bilaterally. 

VA outpatient treatment records dated in February 2002 
indicate that the veteran was being fitted for binaural 
hearing aids.  However, the first diagnosis of bilateral 
hearing loss and tinnitus was upon VA examination in February 
2004, some fifty-nine years after the veteran's separation 
from service.

With regard to the 59-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
bilateral hearing loss and tinnitus, the Board notes that the 
absence of evidence constitutes negative evidence against the 
claim because it tends to disprove the claims that bilateral 
hearing loss and tinnitus are the result of noise exposure in 
service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of bilateral hearing loss and tinnitus, or of any 
complaints of or treatment for bilateral hearing loss and 
tinnitus, between the period of active duty and many years 
thereafter is itself evidence which tends to show that 
bilateral hearing loss and tinnitus did not have their onset 
in service or for many years thereafter and are not the 
result of noise exposure in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of bilateral hearing 
loss and tinnitus, there is no evidence of record to satisfy 
the second and third components of the three-part test for 
service connection outlined in Gutierrez, as enumerated 
above.  The service medical and personnel records do not 
support a finding of bilateral hearing loss and tinnitus 
during the veteran's active duty service.  

Moreover, the February 2004 VA audiologist rendered the 
opinion that it was not likely that tinnitus was the result 
of active duty service based on the veteran's admission that 
it only began 10 years prior to the examination.  The 
examiner further stated that bilateral hearing loss was not 
related to the veteran's active military service.  The 
examiner indicated that the opinion was based on the absence 
of hearing loss in service and also noted that, if hearing 
loss due to aging were subtracted from air conduction 
thresholds, the veteran's hearing would be within normal 
limits.
While the veteran testified before the Board that bilateral 
hearing loss and tinnitus were related to his active military 
service, he is not competent to offer a medical opinion.  
Espiritu, supra.  The evidence is not in relative equipoise.  
Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.  

C.  Back Disability

The veteran contends that he is entitled to service 
connection for a back disability.  Specifically, he asserts 
that his current back problems are secondary to the service-
connected residuals of a fracture of the left tibia and 
fibula.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue must be denied.

The veteran is currently service-connected for residuals of a 
fracture of the left tibia and fibula, with arthritis of the 
left knee and ankle, status post tibial osteotomy and left 
total knee replacement.  Service connection was based in part 
on the veteran's service medical records, which reveal the 
veteran sustained a gunshot, wound perforation of the left 
leg and comminuted fracture, complete, of the left tibia and 
fibula.

VA outpatient treatment records dated in December 2003 
indicate the veteran complained of low back pain of a five-
year duration.  The veteran was diagnosed with lumbar 
stenosis and foraminal stenosis.

Upon VA examination in February 2004, the examiner noted that 
a September 2003 magnetic imaging resonance (MRI) showed 
joint degenerative changes with diffuse disc bulging and 
ligamentous hypertrophy as well as facet hypertrophy at L3-4 
with moderate stenosis extending from L3-4 to L5-S1.  At L5-
S1 there was also central stenosis.  Radiographs taken upon 
examination showed significant degenerative changes with 
anterior osteophytes, some joint space narrowing particularly 
at L4-5, L5-S1, and facet hypertrophy and some foraminal 
narrowing.  After a review of the claims folder, the examiner 
rendered the opinion that the lumbar stenosis was not likely 
secondary to the residuals of the fracture of the left tibia 
and fibula with subsequent knee arthritis and high tibial 
osteotomy and left total knee arthroplasty.  The examiner 
concluded that lumbar stenosis was likely from age related 
changes.

Despite evidence of a current diagnosis of lumbar stenosis, 
there is no evidence of record to substantiate the critical 
components of the Allen inquiry, as enumerated above.  The 
evidence of record does not support a finding that lumbar 
stenosis was either (a) caused by or (b) aggravated by the 
service-connected residuals of a fracture of the left tibia 
and fibula.  Allen, supra.

In conclusion, the Board finds that the veteran has not 
established that he is entitled to secondary service 
connection for a back disability, and his appeal must be 
denied.  See 38 C.F.R. § 3.310(a).  Moreover, while the 
veteran does not contend that his claimed disorder is 
directly related to service, the Board finds no evidence that 
the veteran had the claimed disorder in service, and there is 
no medical evidence relating the claimed disorder to any 
incident of the veteran's active service.  The veteran's 
service medical records do not contain mention of relevant 
treatment, symptoms or complaints of a back disability.  The 
first x-ray evidence of lumbar stenosis is in 2003, some 58 
years after the veteran's discharge from service and thus, 
outside the one-year presumptive period for degenerative 
arthritis. 38 C.F.R. §§ 3.307, 3.309. 

While the veteran testified before the Board that a back 
disability is secondary to the service-connected residuals of 
a fracture of the left tibia and fibula, he is not competent 
to offer a medical opinion.  Espiritu, supra.  The evidence 
is not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  




ORDER

Entitlement to a rating in excess of 60 percent disabling for 
residuals of a fracture of the left tibia and fibula, with 
arthritis of the left knee and ankle, status post tibial 
osteotomy and left total knee replacement, is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right total 
knee replacement, to include as secondary to the service-
connected left leg disability, is not reopened, and to this 
extent the appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of 
burns of the hands, wrists, face, and eyes, to include as 
secondary to the service-connected left leg disability, is 
not reopened, and to this extent the appeal is denied.

Entitlement to service connection for hearing loss, is 
denied.

Entitlement to service connection for tinnitus, is denied.

Entitlement to service connection for a back disability, to 
include as secondary to the service-connected left leg 
disability, is denied.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


